            Case 2:20-cr-00196-GMN-NJK Document 8 Filed 08/24/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RONALD L. CHENG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
 5   ronald.cheng@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00196-GMN-NJK

 9                 Plaintiff,                          Motion for Government Attorney
                                                       Appearance Under Local Rule IA 11-3
10          v.

11   ALEX QUAGLIA and
     PATRICK FRASER,
12
                   Defendants.
13

14
            The United States of America, by and through Assistant U.S. Attorney Ronald L.
15
     Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11-3, that
16
     Matthew J. Lash and Yolanda McCray Jones, Trial Attorneys with the United States
17
     Department of Justice, Consumer Protection Branch, be permitted to appear before this
18
     Court in the above-captioned case.
19
            Mr. Lash is a member in good standing of the bar of the District of Columbia, Ms.
20
     McCray Jones is a member in good standing of the bar of the State of Connecticut. Both
21
     are employed by the United States as attorneys, and, in the course and scope of their
22
     respective employment, have occasion to appear before the Court on behalf of the United
23
     ///
24
           Case 2:20-cr-00196-GMN-NJK Document 8 Filed 08/24/20 Page 2 of 2




 1   States in connection with the above-captioned matter.

 2         Dated this 11th day of August, 2020.

 3                                                    Respectfully Submitted,

 4
                                                      _s/ Ronald L. Cheng________
 5                                                    RONALD L. CHENG
                                                      Chief, Criminal Division
 6                                                    Assistant United States Attorney

 7

 8
           IT IS SO ORDERED: ____________________________________
 9                           HONORABLE GLORIA M. NAVARRO
                        APPROVED. STATES DISTRICT JUDGE
                             UNITED
10
                                       24 day of August, 2020.
                            Dated this ____
11

12

13                         _________________________________________
                           Gloria M. Navarro, District Judge
14                         UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

                                                  2
